Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Anderson on 4/30/2021.
The application has been amended as follows: 
Claims 12-29. Canceled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Abbott and Hartmann are regarded as the closest prior art of record. 
Abbott, paragraph 59 of the PGPUB, teaches the copper metal can be removed or separated from the solution in various ways, such as by lifting the metal out of the solution or pouring the solution alone into another container.
Although Hartmann teaches a device comprising a container, Hartmann, FIG. 4., teaches this device comprises a container 31, serves as a sump for the electrolyte and is filled up to a certain level with electrolyte. A permeable basket 32, in which there is In the air injectors 36, the electrolyte is enriched with atmospheric oxygen and is directed thus onto the copper scrap 33 in the container 32. With the aid of the atmospheric oxygen, the electrolyte can then dissolve the copper scrap 33, so that additional copper ions enter into the electrolyte.
Hartmann teaches a system comprising air injectors wherein the electrolyte is enriched with atmospheric oxygen and is directed thus onto the copper scrap and therefore teaches away from combining with Abbott as Abbott does not teach use air injectors to enrich the saline solution. 
Therefore, there it would not be obvious to combine Hartmann with Abbott. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/30/2021